UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1033


JOSE LUIS LARIOS-ALVAREZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 25, 2015             Decided:   September 29, 2015


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, Lauren Gold, LAW OFFICES OF JAY S. MARKS, LLC,
Silver Spring, Maryland, for Petitioner.  Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, John S. Hogan,
Assistant Director, Jonathan Robbins, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jose Luis Larios-Alvarez, a native and citizen of Honduras,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)         dismissing       his       appeal     from       the    immigration

judge’s       denial    of        his    requests       for    asylum,        withholding     of

removal, and protection under the Convention Against Torture.

We have thoroughly reviewed the record, including the parties’

Joint Statement of Agreed Facts and all supporting evidence.                                  We

conclude      that     the    record       evidence         does   not    compel       a   ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    §    1252(b)(4)(B)            (2012),       and   that     substantial       evidence

supports the Board’s decision.                        See INS v. Elias–Zacarias, 502
U.S. 478, 481 (1992).

     Accordingly,            we    deny     the       petition     for      review     for    the

reasons stated by the Board.                  In re: Larios-Alvarez (B.I.A. Dec.

19, 2014).       We dispense with oral argument because the facts and

legal    contentions         are        adequately      presented        in    the    materials

before    this    court       and       argument      would    not    aid      the   decisional

process.

                                                                              PETITION DENIED




                                                  2